Title: Jonathan Williams, Jr., to the American Commissioners: Two Letters, 23 December 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


I.
Honorable Gentlemen.
Nantes Decemr 23. 1777.
Capt. Nicholson is gone to Painbeuf to see his Ship. I inclose a Letter he has written to Mr. Dean, since which I find the expected orders are arrived and we are now to meet no Difficulties.
Your orders relative to M. Montieu’s Cloaths are too late as they are already gone on board. I had not your decision about them before, and I could not delay other operations; besides which I have already observed to you that in many Bales the 3 Sizes are mixed together, the seperating them therefore would necessarily occasion unpacking them, and of course much delay our Business. I think M. Montieu should either take them on his own account, or make you an abatement in the price, according to their quality; the smaller Sort may possibly be pushed off among the smallest of our Troops tho’ I think they should have been larger and were it a Business not yet compleated I think they should be refused. Their being on board, the necessity of our Country and the Delay unloading them now would occasion, are reasons which incline me to let them pass, and I hope will operate with you to acquit me from a Breach of Duty.
I shall make a calculation of what will remain after loading the three Ships, and shall then take up the first good Vessell that offers.
I have just met with 9 americans who are arrived from Dunkirk and 10 arrived yesterday from St. Malo’s, these I shall take on board the Frigate and supply them with necessaries.
I have written to Mr. Lee as you observe to be proper, I should have done it before did I not suppose it was communicated to him through his Partner which I thought the proper Channel for the Business. I have the honour to be most respectfully Your obedient Servant
Jona Williams J
 
Addressed: To / The Honble The Commissioners / of The United States
Notations in differents hands: Montieu’s Uniforms / Decr. 23d. 1777 J Williams Letter Nantes Montieu’s Coaths bad / Jona. Williams to Honble Commrs: U. S. (Decr: 23 1777.)
 
II.
Honorable Gentlemen
Nantes Decmr 23: 1777.
The present serves to convey you a Deposition made by Captain Benet who was lately taken within a mile of the point of Croisic which is at the entrance of this River. I thought it my Duty to have this Deposition registered at the admiralty with the proper Forms and transmited to you in hopes that Satisfaction for the Injury may be obtained or at least that our Enemies may be in future kept at a greater distance. I have the honour to be with greatest Respect Gentlemen Your most obedient Servant
Jona Williams J
The Honourable The Commissioners of the United States.
 
Addressed: The Honble / The Commissioners of / The United States
Notation: Decemr. 23d. 1777 J Williams Letter Nantes
